DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see pages 10-11, filed 18 February 2021, with respect to the rejection(s) of claim(s) 1-17 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 112.
Applicant’s arguments, see page 11, filed 18 February 2021, with respect to the rejection(s) of claim(s) 18-22 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lydecker et al. (US 2016/0335917 A1).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. With regard to claims 1, 7, and 13, the claims describe “augmenting, using the electronic processor, the display with a virtual element representing where to not direct the lighting fixture,” “augment in the display with a virtual element representing where not to direct the lighting fixture,” and “generating, using the electronic processor, a virtual element that is an area of the scene that is not lighted by the lighting fixture,” respectively. Applicant has suggested paragraphs [0005], [0006], [0023], [0028], and [0069] of the filed specification provides support for the above subject matter. However, nowhere in the suggested paragraphs or the remainder of the specification is there any suggestion of a relation between a virtual element and where to not direct lighting from a lighting fixture. At best, the specification describes virtual elements may be displayed to indicate the presence of hazards, but there is no description that links avoidance of lighting by a lighting fixture for any with a virtual element area including those associated with any hazard. Since 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feri (US 2015/0355829 A1) in view of Lydecker et al. (US 2016/0335917 A1).
Regarding claim 18, Feri discloses a system for controlling a device in a lighting system, the system comprising: a display device; (Figure 2, element 3, display)	and a controller including an electronic processor coupled to a memory, the memory storing instructions that when executed by the electronic processor, configure the controller to (Paragraph 0049, computer device with storage and a processor): (Paragraph 0043, camera that acquires images of a scene that includes coded light (CL) sources)	generate a display including a representation of the scene on a display device, (Paragraph 0047, processing unit that generates a user interface illustrating the scene with images of CL sources)	generate one or more virtual elements associated with the device, (Paragraph 0048, processing unit provides icons)	augment the representation of the scene in the display with the one or more virtual elements, (Figure 5 and paragraph 0048, the icons are placed in the user interface at locations corresponding to the CL sources)	receive an input via the one or more virtual elements in the display to control the device in the lighting system, (Paragraph 0049, a user can provide input by clicking the icon to access a menu)	and generate a control signal to alter a characteristic of the device in response to the input (Paragraph 0049, based on the user input, the light sources can be controlled to turn off, turn on, dim, or change direction of illumination of the light source).	Feri does not clearly disclose augmenting the representation of the scene in the display with an area of the scene representing a hazard.	Lydecker discloses an augmented reality display (Paragraph 0055) that displays hazard indications for a physical space (Paragraph 0063).	Lydecker’s technique of displaying hazard indication for a physical space in 
 Regarding claim 19, Feri discloses the one or more virtual elements include interactive virtual elements; and the receiving of the input via the one or more virtual elements to control the device includes receiving the input as a result of user interaction with the one or more virtual elements in the display (Paragraph 0049, user clicking on the icons to access the menu for controlling the light sources).
Regarding claim 21, Feri discloses wherein the control signal is operable to change a brightness of light produced by the lighting fixture, change a color of light produced by the lighting fixture, change a focus of light produced by the lighting fixture, and/or change an angular position of the lighting fixture (Paragraph 0049, the light sources can be controlled to dim or change the direction of illumination).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feri (US 2015/0355829 A1) in view of Lydecker et al. (US 2016/0335917 A1) and further in view of Kobayashi et al. (US 2012/0229374 A1).
Regarding claim 20, Feri in view of Lydecker discloses all limitations as discussed in claim 18.	Feri in view of Lydecker does not clearly disclose wherein the controller is configured to generate the display with the one or more virtual elements in a changed (Paragraph 0080).	Kobayashi’s technique of closing a menu after an operation is complete would have been recognized by one of ordinary skill in the art to be applicable to the icon menu used to operate a light source of Feri in view of Lydecker and the results would have been predictable in closing the icon menu after an operation with a light source is complete. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feri (US 2015/0355829 A1) in view of Lydecker et al. (US 2016/0335917 A1) and further in view of Feri et al. (US 2011/0276151 A1), hereinafter Feri ‘151.
Regarding claim 22, Feri in view of Lydecker discloses all limitations as discussed in claim 18.	Feri in view of Lydecker does not clearly disclose wherein the one or more virtual elements include a virtual beam of light associated with a lighting fixture, a hoist control to initiate movement of scenery elements, a scenery element, an outline indicating a danger area, a trap door, a fan, and/or a smoke machine.	Feri ‘151 discloses displaying a beam of light and controls for spotlights whose shape and direction can be controlled (Figure 4 and paragraphs 0016 and 0044).	Feri discloses icons for selection by a user to control a light fixture which differed from the claimed virtual elements that can include a virtual beam of light associated with a lighting fixture. Feri ‘151 discloses the claimed virtual elements by substitution of a .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al. (US 10,573,183 B1) discloses augmented reality display of potential hazards.	Yu (US 10,488,215 B1) discloses detecting hazards and displaying indicators of the hazards to a user.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PHI HOANG/Primary Examiner, Art Unit 2613